By the Court.

Lumpkin, J.,
delivering the opinion.
[1.] The first is the only ground of error which wo think it *232necessary to notice ; and that is, that under tbe laws of this State, no Attachment lies for the recovery of unliquidated damages, consequent upon the breach of a covenant.
[2.] Ry the custom of London, which is the foundation of all of our Attachment Laws, an Attachment would only lie upon contracts, either express or implied, for the payment of money; and to enforce which, an action of debt or indebitatus, assumpsit could be maintained. And our judgment is, that our Attachment Laws are thus restricted. Such has been the uniform construction given to them by the Courts, and acquiesced in by the profession.
It might be expedient to extend this process to all demands resting in contract, as has been done in New York, and some of the other States. And yet, we can readily see how such a measure would be attended with much mischief.
[3.] The Attachment is a proceeding unknown to the Common Law; and its provisions should be closely construed, as well as pursued; especially as against non-resident debtors, whose property may he sold, and the proceeds paid over upon an Attachment wrongfully sued out, before the absentee is apprised of the proceeding.
Judgment reversed.